EXHIBIT 10.1


11% SECURED PROMISSORY NOTE




$630,000
July 7, 2006





FOR VALUE RECEIVED, Spectre Gaming, Inc.., a Minnesota corporation (the
“Maker”), with its primary offices located at 14200 23rd Avenue N., Minneapolis,
MN 55447, promises to pay to the order of Rockmore Investment Master Fund Ltd.,
or its registered assigns (the “Payee”), upon the terms set forth below, the
principal sum of Six Hundred Thirty Thousand Dollars ($630,000.00) plus interest
on the unpaid principal sum outstanding at the rate of 11% per annum.


1. Payments.


(a)  The full amount of principal and accrued interest under this Note shall be
due on the earlier of (i) August 7, 2006 or (ii) at the option of the Payee, the
date that the Maker consummates an equity or debt financing of, in the
aggregate, at least $630,000 (in one or a series such transactions aggregated
over time) (the “Maturity Date”), unless due earlier in accordance with the
terms of this Note.


(b)  The Maker shall pay interest to the Payee on the aggregate unconverted and
then outstanding principal amount of this Note at the rate of 11% per annum,
payable on the Maturity Date.


(c)  All overdue accrued and unpaid principal and interest to be paid hereunder
shall entail a late fee at the rate of 18% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) which will
accrue daily, from the date such principal and/or interest is due hereunder
through and including the date of payment.


(d)  Maker may not prepay, in whole or in part, the principal sum and interest
under this Note without the prior written consent of Payee.


2.  Secured Obligation. As security for the payment in full of principal,
interest and performance under this Note and of all other liabilities and
obligations of the Maker to the Payee, Maker, and its subsidiaries, grants to
the Payee a general security interest in all assets of the Maker and its
subsidiaries and all proceeds arising therefrom and any and all products of such
assets as set forth in the Security Agreement by and between the Maker, its
subsidiaries and Payee that is being entered into simultaneously herewith
evidencing.


 
 

--------------------------------------------------------------------------------

 
3. Events of Default.


(a)  “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i)  any default in the payment of the principal of, or the interest on, this
Note, as and when the same shall become due and payable;


(ii)  Maker shall fail to observe or perform any material obligation or shall
breach any material term or provision of this Note and such failure or breach
shall not have been remedied within five days after the date on which notice of
such failure or breach shall have been delivered;


(iii)  Maker or any of its subsidiaries shall fail to observe or perform any of
their respective material obligations owed to Payee or any other material
covenant, agreement, representation or warranty contained in, or otherwise
commit any material breach hereunder or in any other agreement executed in
connection herewith;


(iv)  Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;


2
 

--------------------------------------------------------------------------------

 
(v)  Maker or any subsidiary shall default in any of its respective obligations
under any other note or any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of Maker or any subsidiary, whether such indebtedness now exists or
shall hereafter be created and such default shall result in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable; or


(vi)  Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker, or (d)
make any distribution or declare or pay any dividends (in cash or other
property, other than common stock) on, or purchase, acquire, redeem, or retire
any of Maker's common stock, of any class, whether now or hereafter outstanding.
"Change of Control Transaction" means the occurrence of any of: (i) an
acquisition after the date hereof by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended) of effective control (whether through legal or beneficial
ownership of capital stock of Maker, by contract or otherwise) of in excess of
66% of the voting securities of Maker, (ii) a replacement at one time or over
time of more than one-half of the members of Maker's board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (iii) the merger of Maker with or into another
entity that is not wholly-owned by Maker, consolidation or sale of 66% or more
of the assets of Maker in one or a series of related transactions, or (iv) the
execution by Maker of an agreement to which Maker is a party or by which it is
bound, providing for any of the events set forth above in (i), (ii) or (iii).


(b) If any Event of Default occurs, the full principal amount of this Note,
together with all accrued interest thereon, shall become, at the Payee's
election, immediately due and payable in cash. Commencing 5 days after the
occurrence of any Event of Default that results in the acceleration of this
Note, the interest rate on this Note shall accrue at the rate of 18% per annum,
or such lower maximum amount of interest permitted to be charged under
applicable law. The Payee need not provide and Maker hereby waives any
presentment, demand, protest or other notice of any kind, and the Payee may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by Payee at any
time prior to payment hereunder. No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.


3
 

--------------------------------------------------------------------------------

 
4.  Most Favored Nations. The Payee shall have the right, in its sole
discretion, to convert the principal balance of this Note then outstanding plus
accrued but unpaid interest, in whole or in part, into securities of the Maker
(or its successor or parent) being issued in any private or public offering of
equity securities or indebtedness of the Maker (or its successor or parent)
consummated while this Note is outstanding, upon the terms and conditions of
such offering, at a rate equal to, for each $1 of principal amount of this Note
surrendered, $1 of new consideration offered for such securities. By way of
example, if the Payee wishes to surrender $100,000 principal amount of this Note
to the Maker as consideration for the purchase of new securities or
indebtedness, the Payee shall receive, and the Maker shall issue, $100,000 of
new securities or indebtedness to the Payee, otherwise on the same terms and
conditions as the other participants.


5.  Negative Covenants.  So long as any portion of this Note is outstanding, the
Maker will not and will not permit any of its Subsidiaries to directly or
indirectly:


a) other than Permitted Indebtedness (as defined in the Security Agreement) and
the indebtedness evidenced by this Note, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
b) other than Permitted Liens (as defined in the Security Agreement) and the
liens existing in connection with this Note, enter into, create, incur, assume
or suffer to exist any liens of any kind, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;


c) amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of the Payee;


d) except as contractually required by the Maker as of the date of issuance of
this Note, repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of securities;


e) enter into any agreement with respect to any of the foregoing; or


4
 

--------------------------------------------------------------------------------

 
f) other than dividends on the Series B Preferred Stock, pay cash dividends or
distributions on any equity securities of the Maker.


6. No Waiver of Payee's Rights. All payments of principal and interest shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.


7.  Modifications. No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.


8.  Cumulative Rights and Remedies; Usury. The rights and remedies of Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available under this Note, the Security Agreements, or applicable law
(including at equity). The election of Payee to avail itself of any one or more
remedies shall not be a bar to any other available remedies, which Maker agrees
Payee may take from time to time. If it shall be found that any interest due
hereunder shall violate applicable laws governing usury, the applicable rate of
interest due hereunder shall be reduced to the maximum permitted rate of
interest under such law.


9.  Use of Proceeds. Maker shall use the proceeds from this Note hereunder for
working capital purposes and not for the satisfaction of any portion of Maker’s
or subsidiary’s debt (other than payment of trade payables in the ordinary
course of Maker's business and prior practices), to redeem any of Maker’s or
subsidiary’s equity or equity-equivalent securities or to settle any outstanding
litigation.


10.  Collection Expenses. If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys fees incurred with the investigation, preparation and
prosecution of such action or proceeding.


11.  Severability. If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder shall violate applicable
laws governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest.


5
 

--------------------------------------------------------------------------------

 
12.  Successors and Assigns. This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.


13.  Lost or Stolen Promissory Note. If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.


14.  Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by the Maker, or the validity or
enforceability of this Note other than such as have been met or obtained. The
execution, delivery and performance of this Note and all other agreements and
instruments executed and delivered or to be executed and delivered pursuant
hereto or thereto or the securities issuable upon conversion of this will not
violate any provision of any existing law or regulation or any order or decree
of any court, regulatory body or administrative agency or the certificate of
incorporation or by-laws of the Maker or any mortgage, indenture, contract or
other agreement to which the Maker is a party or by which the Maker or any
property or assets of the Maker may be bound. Notwithstanding the foregoing,
Payees acknowledge that Maker has disclosed that (1) it is prohibited from
incurring indebtedness for borrowed money (including indebtedness evidenced by
this Note) pursuant to the terms of the Certificate of Designation of its Series
B Variable Rate Convertible Preferred Stock, (2) Section 4.13 of the Securities
Purchase Agreement dated October 27, 2005 by and between the Maker and the
signatories thereto (the “Securities Purchase Agreement”) provides a right of
first refusal to the Purchasers (as defined therein) with regard to any
Subsequent Financing (as defined therein); and (iii) Section 4.14 of the
Securities Purchase Agreement prohibits Variable Rate Transactions (as defined
therein) for so long as any Purchaser holds Securities (as defined therein).


15.  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the "New York
Courts"). Each of Maker and Payee hereby irrevocably
 
6
 

--------------------------------------------------------------------------------

 
 
submit to the exclusive jurisdiction of the New York Courts for the adjudication
of any dispute hereunder (including with respect to the enforcement of this
Note), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each of Maker and Payee hereby irrevocably waive personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to the other at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each of Maker and Payee hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this Note or
the transactions contemplated hereby.


16. Notice.  Any and all notices or other communications or deliveries to be
provided by the Payee hereunder, including, without limitation, any conversion
notice, shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service or sent by certified or
registered mail, postage prepaid, addressed to the Maker, 14200 23rd Avenue N.,
Minneapolis, MN 55447, or such other address or facsimile number as the Maker
may specify for such purposes by notice to the Payee delivered in accordance
with this paragraph. Any and all notices or other communications or deliveries
to be provided by the Maker hereunder shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service or sent by certified or registered mail, postage prepaid, addressed to
each Payee at the address of such Payee appearing on the books of the Maker, or
if no such address appears, at the principal place of business of the Payee. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission if delivered by hand
or by telecopy that has been confirmed as received by 5:00 P.M. on a business
day, (ii) one business day after being sent by nationally recognized overnight
courier or received by telecopy after 5:00 P.M. on any day, or (iii) five
business days after being sent by certified or registered mail, postage and
charges prepaid, return receipt requested.


17. Representation, Warranties and Covenants. Except as set forth on the
disclosure schedule attached hereto or otherwise disclosed herein, if any, the
Maker hereby represents and warrants to the Payee that its representations and
warranties listed in Section 3.1 of the Securities Purchase Agreement are true
and correct as of the date hereof. All covenants under the Securities Purchase
Agreement required to be made by the Maker have been performed as of the date
hereof.
 
18. Issuance of Warrants. As additional consideration for advancing the funds to
the Maker, the Maker hereby issues to the Payee a common stock purchase warrant
(the “Warrant”) to purchase up to 1,260,000 shares of Common Stock with an
exercise price of $1.84, subject to adjustment therein.


7
 

--------------------------------------------------------------------------------

 
19. Delivery of Opinion. Concurrently herewith, the Maker shall deliver to the
Payee an opinion of outside counsel regarding the issuance of this Note and the
Warrants in form and substance reasonably acceptable to the Payee.


20. Public Disclosure. The Maker shall, on the business day following the date
hereof, issue a Current Report on Form 8-K, reasonably acceptable to the Payee,
disclosing the material terms of the transactions contemplated hereby, and shall
attach this Note and the Warrant thereto. The Maker shall consult with the Payee
in issuing any other press releases with respect to the transactions
contemplated hereby.




The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.


 
SPECTRE GAMING, INC.
 
BY:  /S/ KEVIN M. GREER                            
NAME: KEVIN M. GREER
TITLE: CHIEF FINANCIAL OFFICER





8
 

--------------------------------------------------------------------------------

 